Citation Nr: 9926101	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  94-10 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).  

2.  Entitlement to an increased rating for the veteran's 
service-connected bilateral pes planus, currently rated 50 
percent.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION

The veteran served on active duty from June 1954 to January 
1958.


REMAND

The Board of Veterans' Appeals (Board) notes that when this 
matter was previously before it in October 1996 the Board 
issued a remand requiring additional development.  In a 
rating decision dated in May 1999 the Montgomery Regional 
Office (RO) denied the veteran's TDIU claim, but granted a 
claim of entitlement to nonservice-connected pension 
benefits.  He was informed of that decision, and provided a 
copy of the rating decision, in a letter dated in May 1999.  
He was also provided a Supplemental Statement of the Case 
(SSOC) the next day explaining the basis for the denial of 
TDIU, accompanied by a cover letter that indicated he had 60 
days to respond to the SSOC before the RO would return his 
records to the Board for further appellate consideration.  In 
a letter dated May 30, 1999, received by the RO June 16, 
1999, the veteran responded to the SSOC, and asked that his 
file be forwarded to the Board immediately.  In a letter 
dated July 9, 1999, the RO advised the veteran that his file 
was being forwarded to the Board for appellate consideration, 
and that any new request for a hearing should be mailed 
directly to the Board.  

While the undersigned was reviewing this appeal, additional 
correspondence from the veteran dated May 30, 1999, was 
received in which the veteran requested a copy of some of his 
records, as well as a hearing at the RO "without delay."  
The correspondence bears a received date stamp that indicates 
it was received by the RO on June 16, 1999, the same date 
that the correspondence responding to the SSOC was received. 
It appears that the RO forwarded the letter to the Board, 
where it was received August 6, 1999.  

The Board notes that in September 1999 it responded to the 
veteran's request for copies of his records.  However, to 
date there is no indication that the veteran's 


request for a hearing has been addressed, nor has that 
hearing request been withdrawn.  Accordingly, remand is 
required to address that outstanding hearing request.  In 
that regard, the Board further notes that it appears the 
veteran asked that the hearing be conducted at the RO, not in 
Washington, DC; however, it is not clear whether he wanted a 
hearing before a traveling member of the Board, before a RO 
hearing officer, or by video conferencing.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
ascertain what type of hearing the 
veteran desires, and then take steps to 
afford him an opportunity for such 
hearing.  

2.  The RO should undertake any other 
development it deems appropriate in this 
matter. 

Following completion of the requested action, the appeal 
should be returned to the Board, if appropriate.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  
While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the question at 
issue.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












